/" ’ ,., v '
Date: /[»/% " ' ,. Z'©/\/

From: lvan Jose Manzano #1426493

Estelle Unit, 264 FM 3478 fn o 5"|()'0/

Huntsville, Tx., 77320-3322

To: Clerk, Texas Criminal Court of Appeals
- P.O. Box., 12308
CAPITOL STATION, AUSTIN, TEXAS 78711

Re: About being convicted without prosecution, without jurisdic"
tion, without indictement by a Grand Jury even when one is
in the records; about 80 constitutional violations, Judicial
Abuse, Prosecutorial misconduct, Denial of Coun€ Mel Human
Right violations, Ex Post Facto Laws (nine that applied to
my case )including but not limited Carmel V. Texas, Calder v.

yBull -- -§_,Q/"§>'/"AC o P/I el flicm M`J
W@a’@ /woj 9 §
Clerk,

The case that applied to my claim is, IVAN JOSE MANZANO V.
THE STATE OF TEXAS, arising from trial CT No. 200§-876-C2A, and
Writ No. WR-71,370-01. l will request from you that as soon you
may recive this leter, to present it to the court judges pursuant
a fast solution to a case where the amount of violations is so
high that l truly believe there is not any similar case in the
history of the United States in records nowhere. lf possible, at
the time you may receive this leter, could you ask the 54th Court
of McLennan County for a copy of the following documents:
a) A_copy of the Grand Jury in the case The State of Texas-v. Ivan
Jose Manzano. in the case No. 2003-876»€. b
b) A copy of ORDER AMENDING THE INDICTEMENT that is filed in the
l court books on VOLUME 290, PAGE 624 Signed by Honorable Judge
George Allen pursuant the above mentioned case.
c)`A copy of RESPONSE AND MOTIONS OF THE STATE OOF TEXAS UPON
DEFENDANT'S MOTION FOR DNA TESTING signed by District Attorney
John W. Segrest that was filed in the records on April 2009,

Page 1 of ‘"'C/ PLTC

 

l will like to request at this time, and pursuant to present
la whole lot.of evidence that never was in the court, that an evi-
denciary hearing to be Granted to me where_the main issue will be
the presentation to the court of all the required evidence that
not just will support my case, but will support my innocence claim
based in the caselaw HERRERA V. COLLINS, and the fact, where even
when according to records biological material was available to be
collected, (BLood and Fluid) it never was so by the State. -

Clerk, besides all of the above, will you please, when in
receiving this leter, can send to me back a card telling me that
is in your hands?

Respectfully submitted by:

  

. /.

lva Je e/Manzano #1426493

 

Take a look into a white card that was sent to me from this court
on June 05, 2009 where the note included would talk about:

"On this day, the supplemental Clerk Records, in response to the
remand order issued by this court3 has been received and presented
to the Court." l never received any notice about the said remand

Té/'/= 7b T/$@ ju@@qu mar wimf/D

@g»c€@¢c@ ,,g. Mv€ w30 L. Ed. 849; 1837'U.s. LEXIS 2019).
Following in the same path, The Texas Constitution=Article

1, §10; 5, 13 and The Texas~Criminal Code of Procedure Art 1.05
would both stated "No person shall be held to answer for a felony

unless on indictement of a Grand Jury§"The are the laws of the

 

‘United States of America and the State of Texas as well. Together
with the above mentioned laws, there are many others that were
designed to enforce that those GRANTED RIGHTS would never be
abrogated from any person that could happen to be at certain point'
under the jurisdiction of any state regardless which one may be.
Some of them will be The-U;S.C.AQ 14TH; Texas.Constitution Art.
1, §§13, 19, Texas Griminal Code of Procedure Art. 1104; PARKER V.
STATE 745 S.W.2d 934, 937 (Tex. App.-Houston [1st.`Dist] 1988,
pet. ref'd); McCAMBRIDGE V. STATE, 725 S.W.2d 70 (Tex. Crim. App.
1989). ' `

ln both cases, the Law of the Land and The State Constitution,

would support as basic requirement that no person shall be held

 

 

Page 2 of_ C? Gl

to answer for a felony crime unless on an indictement by a Grand

 

£E§y. ln fact, historically; Texas State lawmakers would overtime
taken many steps endavouring to attain a point where the above
mentioned constitutionally granted rights could be protected to
the maximum extent just to make sure that every person accused of
any felony charge withing the State of Texas jurisdiction would
be tried upon the constitutionally required lndictement by a Grand
Jury. That can be seen all along Texas Criminal Code of Procedure
from Art. 19.01 and up to Art. 21 where some of the most relevant
,issues included would be every step that has to be taken within
the State's judicial system regarding Grand Jury selection from
beginning of the process up to the very end where twelve people
would become an impaneled body of Gran Jurors that shall inquire
into all offenses liable to indictement. TAYLOR V. STATE, 735
S.W.2d 930, 946 (Tex. App.-Dallas 1987), aff'd 786 S.W.2d 295
(Tex. Crim. App. 1990). They are the people who later on would
determine by themselves whether there are sufficient facts to
justify an indictement and that there is a good reason for this
accusation to be ventilated at a trial.

ln the instant case, and according to records, an indictement
was presented to the court by a Grand Jury that apparently was
selected and empaneled in accordance to the State Laws.

Pursaunt information that was provided by court docket records,

 

the said original indictement was filed on August 27, 2003 at
11:58 am, and was signed on that day by a court clerk named
Suzanne Bownds. This indictement was later on served to applicant
Manzano while incarcerated at McLennan County jail on August 28,
2003. 7

Three hundred and nine five days after the above mentioned
original indictement was filed in the court records, the State
Prosecuting Attorney named Melanie Romondo Walker, SKITNo»ZMXW9M&
would file a motion requesting that information contained_within

the said original indictement, namely date when the alleged crime

 

was committed and the manner and means of committing the offense

 

 

\\

to be replaced with some unauthenticated new version of the crime
in litigation that never was investigated, corroborated, or even
resubmitted to the Grand Jury pursuant requirements of Tex. Crim.
Proc. Art. 20.09.

The said requested modification, even when apparently was
performed according to T.C.C.P_Art. 28.10 & 28.11, was never so
according to existing constitutional guideline where that said

modification was never resubmitted to the grand jury for them to

 

be the ones in charge to determine if there it was a good reason
for this modification to be made. t
In EX PARTE BAIN, the declaration of Art. V of the Constitu-

tion where "No person shall be held to answer for a capital or

 

Page 4 of C:(§Gl

otherwise infamous crime, unless on a..;indictement of a Grand
Jury, "IS JURISDICTIONAL:'AND NO COURT OF THE UNITED STATES HAS

AUTHORITY TO TRY A PRISIONER WITHOUT INDICTEMENT.;§IN SUCH CASES.
When this indictement is filed with the court, no change can be

made in the body of the instrument by order of the court; or by
the prosecuting attorney.without resubmission of the case to the
Grand Jury. And the fact that the court may deem the change‘“

immaterial, as striking out surplus words, makes no difference.

 

The instrument, as thus change is not longer the indictement ofv
the Grand Jury which;presented it.(EX PARTE LANGE; 18 WALL, 163;
EX PARTE PARKS, 93 U.S. 18; EX PARTE WlLSON, 114 U.S. 417§'SON5
NIER vi sTATE, (App. 9 Dist. 1989) 786 s.w. 2d 384; BRASFIELD v.
STATE, (CR. App. 1980) 600 S.W.2d 228; COMMONWEALTH V; CHILD,
13 PICK, 198, 200 where Chief Justice §§é! would said: "lt is`a
well-settled Rule of Law that the Statutes respecting amendments
does not extend to indictements; mores, in PEOPLE'V;»CAMPBELL, 4
PARKER*S CR CAS 386, 387, it was well laid down that:

"The averments in an indictement could not be changed even

 

by consent of the defendant."
According to RINEY, "Neither the State's motion to amend, nor
the trial judge granting thereof is an amendment; rather the two

comprised the authorization for the eventual amendment of the

 

charging instrument."

 

According to John Segrest, the indictement in litigation was
amended. The said amedment was approved by the presiding judge

that was in charge of the proceedings, Honorable George Allen.

 

(See a ORDERWAMENDING'THE`INDICTEMENT that was filed on records
at Sep. 27, 2004 9:55 am, that later on was filed in the court

books on VOLUME 290, PAGE 624 where the unsigned line where the
Grand Jury signature would speak by itself, and a clear falsifij
cation would shown that the date when the said order was signed

was overided by unknown person.; See MOTlON TO AMEND THE INDIC-

 

TEMENT filed on records on Sep. 23, 2003 at 4:38 pm where, at
the bottom of the first page, the empty line where the Grand Jury
signature should be stamped, would speak by itself. The said motion
is part of a certified document of four pages that was so on
August, 25th 2009 and signed by the State Prosecuting Attorney
Melanie Romondo Walker). y

ln this case, there is no difficulties in holding that the
indictement on which applicant Manzano was tried was not one by a
Grand Jury, and was not longer the work of the Grand dury who
present it but the result of some ilegal modification by a judge
and a prosecutor. From that point on, it only remains to consider
whether this change in the indictement that never was resubmitted
to the Grand Jury would deprive the court of the power of pro-
ceeding to try the defendant and sentence him to imprisionment

provided by State's statutes.

 

Page 6 of - 2 G1

ln BAIN, the Court granted petitioner's petition for a writ

of habeas corpus because the circuit court did not have jurisdic-

 

tion to hear a case against petitioner because the indictement had

 

been amended without resubmission to the Grand Jury. ln Fact, and

 

according to BAIN, "Any other doctrine would place the rights of
the citizen, which were intended to be protected by the Constitu-
tional provisions, at the mercy and control of the court prosecu-

ting attorney, for, if it be once held that changes can be made by

 

the consent or the order of the court in the body of the indictement
by the Grand Jury, and the prisioner can be called upon to answer

to the indictement as thus changed, the restrictions which the

 

constitution places upon the power of the court in regard to pre-

 

requisites on an-indictement in reality no longer exist. lt is of
no avail; under such circumstances, to say that the court still

has jurisdiction of the person and the crime, for, though it has
possession of the person, and would have jurisdiction of the crime,
if it were properly presented by indictement, in this case Lh§

jurisdiction of the offense is gone and the court has no right to

 

 

proceed any further in the progress of the case for want of an in-
dictement if there is.nothing before the court which the prisioner
in the language of the constitution can be held to answer. He is
then entitled to be discharge so far as the offense originally
presented to the court by the indictement is concerned because at

this point in time, the power of the court to proceed to try the j

Page 7 of 2 G1

 

the prisioner is as much arrested as if the indictement has been
dismissed or a nolle prosequi had been entered. (NIX V. STATE, 65
s.w. 3d_664 (Tex..Cfim. App. 2000); HoNEoUs v. DoNovAN , 93 F.R.D.
433, 436-37 (1982), Aff'd 691 F. 2d (1St. Cir. 1982) "Though not
specifically alleged, subject matter jurisdiction, implicitly
raises claim that default judgement against him was Zgid and
relief should be granted under RULE 64(b)-(4).l

"Jurisdiction can be challenged at any time." (BASSO Vr.UIAH;
PowER-& LIGHT co., 495 F. 2d 906,'910); w

"Defense of lack of jurisdiction over the subject matter may

be raised at any time, even on appeal." (HlLL'TOPiDEVELOPERS V}

 

HOLLIDAY PINES SERVICE CORP., 478 So. 2d 368 (Fla. 2nd. DCA.1985)

"There is no discretion to ignore lack of jurisdiction." See
JOICE V. U.S., 474, 2d 215).

According to the McLennan County District Attorney at that
time, and the second main charge of the court & and verdict of the
j§£y that was filed on court docket records on 10-07-2004; the
defendant in this case, Mr. lvan Jose Manzano, was convicted in
the basis of that modified indictement that never went back to

the Grand Jury but!, ";..wERE sUBMITTED;To~AND.FoUND TRUE,BY THE

 

JURY", and the State say so,
Thus, when Manzano was convicted of that alleged crime? he
was so, in a condition where the court was not having jurisdiction

to try his case, Not just that, but the court, according to docket

 

records, was not having PROSECUTION against him to proceed with

the trial because when the state prosecuting attorney would file
the said requested modification in the docket, at that time aj
_photocopied_p§g§ of the modified face of the indictement 'accor-
ding to EX.PARTE cARcIA,'(App. 3 Dist. 1996> 927 S.w. 2d 787) and
RINEY V. STATE, 28 S.W.3d 5613 565-66(Tex. Crim. App. 2000)
"Article of Criminal Procedure allowing amendment of indictement
does not abrogate the constitutional and statutory requirement

that a felony offense be prosecuted by indictement; thus, if

state cannot or does not amend charging instrument .after exception

to its form or substance is sustained, THE.PROSECUTION lS EFFECTI

 

VELY TERMINATED.

ln the instant case, and according to evidence that is at Mr,
Manzano's hands, but not in the reocrds, the prosecution was, ef~
fectively terminated one week before trial starte. Still, he was
tried and convicted on that ilegally modified-indictement.

To make an even broad statement about the said no prosecution
condition, l will ask the court to request the following document
from the 54th Court of McLennan County. Ask them for the original
Grand Jury documents. Never was one. Thus, never was prosecution
in the first instance.

Therefore, in the basis of the above and 80 Grouns of appeal
that could support his innocence, Manzano §§é§§ to this court that

the relief he is entitled in this proceeding to be GRANTED to him.

c'est pire qu'un crimej c'est une faute

 

Page 9 of CV G1
2003~876:TEIF